Title: To Thomas Jefferson from Thomas Mann Randolph, 12 April 1800
From: Randolph, Thomas Mann
To: Jefferson, Thomas



Dear Sir,
Edgehill Ap. 12. 1800

We received your favor of March 31. yesterday and learn with great joy that your next will order your horses—that of the 4th. March I thought I had acknowledged but find it slipped me: those of the 7. & 9. have not yet reached me. I cannot express the feelings your kindness excite: I was really on the point of ruin from my own neglect: I knew all along that I should not have one moment when the Varina debt did come on me & should have sold my Tob’o. in full time to meet it if I had acted wisely: but a great price for that crop rendered me perfectly easy for life & I risked ruin with the hope of obtaining it & I fear have procured embarrassment for life: 4$. at Lynchburg would have been as well as what I got, on acc’t. of the high carriage & great losses I sustained: Clarke obtained 10$. & I could have had 12 by giving a credit to meet the demand for Varina in the fullest time. My crop on hand I am compelled to sell immediately for I counted too much on high prices for produce & made contracts which I shall be rendered unhappy by, but I believe I may (if I do not lose my health,) by exertion get through without a sale; if the absolute necessity I shall now be under for years, of Selling my crops as soon as I can get them to market does not curtail too much my annual income. I will never be too late again in preparing for a demand: I have had a lesson on that I shall never forget.
We have all been a little unwell since our return—Martha & Ann for one day each, I myself for many with a terrible inflammation & imposthume on my hip from a hurt in driving home.
Ursula is better tho still confined in bed & greatly swelled. All goes on well at Mont’o.: what is under Lillie admirably.
with most cordial affection y’r. &c

Th: M. Randolph

